Citation Nr: 0620324	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  02-11 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a panic disorder, 
with agoraphobia, to include as secondary to service-
connected post-traumatic stress disorder. 

2.  Entitlement to service connection for an intermittent 
explosive disorder, to include as secondary to service-
connected post-traumatic stress disorder.   

3.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.   


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from January 1966 
to January 1969, and from January 1970 to February 1974.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2000 and August 2004 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Wichita, Kansas.                   

In a June 2005 decision, the Board denied the appellant's 
claims for the following: (1) entitlement to service 
connection for a character disorder, to include as secondary 
to service-connected post-traumatic stress disorder (PTSD), 
(2) entitlement to service connection for a mixed personality 
disorder, to include as secondary to service-connected PTSD, 
(3) entitlement to service connection for an intermittent 
explosive disorder, to include as secondary to service-
connected PTSD, and (4) entitlement to service connection for 
major depression, to include as secondary to service-
connected PTSD.  By the June 2005 decision, the Board also 
remanded the appellant's claims for the following: (1) 
entitlement to service connection for a panic disorder, with 
agoraphobia, to include as secondary to service-connected 
PTSD, (2) entitlement to service connection for somatoform 
disorder, to include as secondary to service-connected PTSD, 
(3) entitlement to an initial evaluation in excess of 10 
percent for PTSD, and (4) entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).     

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a Joint Motion for Partial 
Remand (Joint Motion), dated in March 2006, 



the parties jointly moved to partially vacate and remand the 
June 2005 Board decision to the extent that it denied 
entitlement to service connection for major depression and 
intermittent explosive disorder.  The parties noted that the 
Board also denied claims for entitlement to service 
connection for a character disorder and for a mixed 
personality disorder.  According to the parties, the 
appellant was not pursuing those issues and therefore, they 
were not before the Court.  The parties further noted that 
the Board had remanded claims for entitlement to service 
connection for a panic disorder, for somatoform disorder, as 
well as claims for entitlement to an initial rating in excess 
of 10 percent for PTSD and for a TDIU.  According to the 
parties, those issues were also not before the Court.  

In an Order, dated in March 2006, the Court granted the Joint 
Motion and vacated that part of the Board's decision that 
denied service connection for major depression, and 
intermittent explosive disorder.  The case was remanded to 
the Board for compliance with the directives stipulated in 
the Joint Motion.  The Court dismissed the remainder of the 
appeal.   

Subsequent to the Court's Order, the RO, in a March 2006 
supplemental statement of the case (SSOC), granted the 
appellant's claims of entitlement to service connection for 
major depression and entitlement to service connection for 
somatoform disorder, both as secondary to the appellant's 
service-connected PTSD.  In the March 2006 SSOC, the RO 
recharacterized the appellant's service-connected PTSD as 
PTSD, to include somatoform disorder and depression.  
Therefore, these issues are no longer before the Board.  

The issues of entitlement to service connection for an 
intermittent explosive disorder, to include as secondary to 
service-connected PTSD, entitlement to an initial evaluation 
in excess of 10 percent for PTSD, and entitlement to a TDIU, 
will be discussed in the remand portion of this decision; 
these issues are remanded to the RO via the Appeals 
Management Center in Washington D.C. 





FINDING OF FACT

The medical evidence of record shows that the appellant's 
panic disorder is a separate and distinct disorder that has 
been aggravated by the service-connected PTSD.  


CONCLUSION OF LAW

A panic disorder is secondary to the appellant's service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  However, 
given that the Board's decision below amounts to a grant of 
the benefits sought by the appellant on appeal, the Board 
finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).  
Under the circumstances in this case, the Board concludes 
that, if there has been any noncompliance with the VCAA, such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by a 
service-connected disability or (b) aggravated by a service-
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 
488 (1995) (en banc).  The Court has held that, when 
aggravation of a veteran's non-service-connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service-connected, at 
least to the extent of the aggravation.  Allen, 7 Vet. App. 
at 439.

In the instant case, the appellant maintains that he has a 
panic disorder, with agoraphobia, that was caused or made 
worse by his service-connected PTSD.  In this regard, after 
reviewing the evidence of record and granting the appellant 
the benefit of the doubt, the Board finds that the 
appellant's diagnosed panic disorder is secondary to his 
service-connected PTSD.  See 38 U.S.C.A. § 5107(b) (there 
need not be a preponderance of the evidence in the veteran's 
favor, but only an approximate balance of the positive and 
negative evidence).          

In April 1998, the appellant underwent a VA examination.  At 
that time, he stated that he had daytime panic attacks.  He 
indicated that the attacks would also awaken him about three 
times a week.  Following the mental status evaluation, the 
pertinent diagnoses were panic disorder, with agoraphobia, 
and PTSD.  The examiner noted that the appellant met the 
criteria for a panic disorder, with agoraphobia, because 
during a panic disorder, the appellant had increased heart 
rate, sweating, choking sensation, fear of dying, and stomach 
pain.  According to the examiner, the appellant had limited 
his lifestyle because of his anxiety and panic attacks.  
Thus, the examiner opined that the appellant met the criteria 
for a panic disorder, with agoraphobia.      

On March 10, 2006, a VA examination was conducted.  At that 
time, the appellant reported ongoing, unexpected, recurrent 
panic attacks that included racing heart, a subjective sense 
of feeling nervous like he was "going crazy," and shaking.  
The examining physician noted that when he asked the 
appellant about agoraphobia, the appellant denied being 
agoraphobic.  The appellant stated that he did not like to be 
around people, which according to the examiner, was more 
reflective of the appellant's PTSD.  The examiner reported 
that the appellant's desire to go out and attend activities, 
including ones at the VA, overrode any avoidance that he 
felt.  According to the examiner, the appellant seemed to 
enjoy discussing going to music therapy regularly.  Following 
the mental status evaluation, the pertinent diagnoses were 
PTSD and panic disorder, without agoraphobia.          

On March 16, 2006, the examiner from the March 2006 VA 
examination provided an addendum to the March 2006 VA 
examination report.  In the addendum, the examiner stated 
that the appellant's panic disorder was a separate and 
distinct disorder from his PTSD diagnosis, as his panic 
attacks were unexpected and could occur without any 
identifiable trigger.  According to the examiner, the 
etiology of the appellant's panic disorder could not be 
determined, but it was his opinion that the appellant's 
"PTSD diagnosis did not cause but may predispose [the 
appellant] by a heightened baseline level of anxiety."  The 
examiner reported that the appellant's heightened anxiety 
level then put him at a greater risk to develop the panic 
attacks.  The examiner indicated that it continued to be the 
appellant's PTSD and personality disorder that together 
formed the appellant's disabling condition.  According to the 
examiner, the appellant's panic attacks did not affect the 
appellant's ability to leave the home or engage in meaningful 
activities albeit few owing to his PTSD.    

An award of secondary service connection requires competent 
medical evidence establishing that a current disability is 
the result of or proximately due to a service-connected 
disability.  In regard to a current disability, although the 
medical evidence of record does not show that the appellant 
currently has agoraphobia, it does show that the appellant 
currently has a panic disorder.  The Board recognizes that in 
the April 1998 VA examination report, the appellant was 
initially diagnosed with a panic disorder, with agoraphobia.  
However, in the March 2006 VA examination, the examiner 
specifically noted that the appellant denied being 
agoraphobic.  The appellant stated that he regularly 
participated in activities at the VA, which the examiner 
noted was documented in the medical record.  Thus, the 
examiner diagnosed the appellant with a panic disorder, 
without agoraphobia.  Accordingly, in light of the above, the 
Board finds that the appellant has a current diagnosis of a 
panic disorder.    

In addition, the record contains medical evidence that the 
appellant's panic disorder is, at least in part, related to 
his service-connected PTSD.  In this regard, the Board finds 
that the evidence does not show that the appellant's panic 
disorder was directly caused by PTSD as much as it 
demonstrates that his service-connected PTSD has aggravated 
his panic disorder.  In the March 2006 addendum to the March 
2006 VA examination report, the examiner stated that although 
the appellant's PTSD did not cause the appellant's panic 
disorder, it was his opinion that the appellant's PTSD may 
predispose the appellant by a heightened baseline level of 
anxiety.  The examiner further indicated that that heightened 
anxiety level then put the appellant at a greater risk to 
develop the panic attacks.     

In light of the above, the Board finds that the evidence 
taken as a whole tends toward the conclusion that the 
appellant's PTSD has aggravated his panic disorder.  In this 
case, there is no medical evidence of record which 
specifically refutes the connection between the appellant's 
panic disorder and his PTSD.  Thus, resolving any doubt in 
the appellant's favor, the Board finds that service 
connection for a panic disorder, as secondary to the 
appellant's service-connected PTSD, is warranted.  See 38 
C.F.R. § 3.310.


ORDER

Service connection for a panic disorder, secondary to the 
veteran's PTSD, is granted.  



REMAND

In this case, the appellant contends that the RO erred by 
failing to grant service connection for an intermittent 
explosive disorder, to include as secondary to the service-
connected PTSD.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, a VA medical examination is necessary to develop 
the appellant's claim in concert with the Joint Motion 
submitted by the parties in March 2006.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).      

In regard to the appellant's claim for an initial evaluation 
in excess of 10 percent for PTSD, the Board notes that by a 
February 2000 rating action, the RO granted the appellant's 
claim of entitlement to service connection for PTSD.  At that 
time, the RO assigned a 10 percent disability rating under 
Diagnostic Code 9411, effective from November 17, 1993, for 
the appellant's service-connected PTSD.  In an April 2002 
rating action, the RO reconsidered the effective date for the 
appellant's service-connected PTSD and determined that an 
earlier effective date was warranted.  Thus, the RO concluded 
that the appellant's 10 percent disability rating for his 
service-connected PTSD was effective from January 9, 1990.  
As the appellant has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).   

In this case, the RO has assigned a 10 percent disability 
rating to the appellant's service-connected PTSD.  In support 
of its decision, the RO has stated that the appellant's 
psychiatric impairment is mostly due to his nonservice-
connected disabilities, such as his personality disorder, 
somatoform disorder, and depression, rather than his service-
connected PTSD.  However, as previously stated, in a March 
2006 SSOC, the RO recharacterized the appellant's psychiatric 
disorder as PTSD, to include somatoform disorder and 
depression.  In addition, in the Board's decision above, the 
Board has found that the appellant's panic disorder is 
secondary to his PTSD.  Moreover, the decision on the issue 
of service connection for an intermittent explosive disorder, 
to include as secondary to service-connected PTSD, is still 
pending.  Thus, the RO has not yet reviewed the appellant's 
claim for an initial evaluation in excess of 10 percent for 
PTSD, in light of the fact that service connection for a 
somatoform disorder, depression, and a panic disorder, is now 
in effect.  

During the course of the appellant's appeal, the schedular 
criteria by which mental disorders are rated were revised.  
The new criteria have been in effect since November 7, 1996.  
See 61 Fed. Reg. 52695 (Oct. 8, 1996).  As the appellant's 
appeal was pending at the time the applicable regulations 
were amended, the appellant is entitled to consideration 
under the old criteria and under the new regulations.  
However, as the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the appellant is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Thus, it is requested that the RO review the appellant's 
claim for an initial rating in excess of 10 percent for PTSD 
in view of the old and new rating criteria for psychiatric 
disabilities.  The RO should evaluate the appellant's PTSD 
symptomatology in terms pertinent to the rating criteria that 
were in effect when he filed his claim, as well as the rating 
criteria as amended during the pendency of his appeal.     

Finally, with respect to the appellant's TDIU claim, the 
Board finds that the resolution of the appellant's claims for 
service connection and an increased rating may impact this 
claim.  The Court has held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Entitlement to TDIU requires consideration of the effect on 
employability of all service-connected disabilities.  
Therefore, the decision on the issue of service connection 
for an intermittent explosive disorder could have a 
significant impact on the outcome of the appellant's TDIU 
claim and the Board finds this issue to be inextricably 
intertwined.  The Board also finds that an evaluation of TDIU 
is inextricably intertwined with the evaluation of the 
appellant's service-connected PTSD.  Thus, adjudication of 
the TDIU claim will be held in abeyance pending further 
development.   

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After any additional evidence has been 
obtained and added to the record, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
examination by a psychiatrist to determine 
the nature and etiology of any 
intermittent explosive disorder found.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunctio with the 
examination.  The examiner is specifically 
requested to review the appellant's 
service medical records.  In this regard, 
the Board notes that the appellant's 
service medical records from his first 
period of active military service, from 
January 1966 to January 1969, show that in 
November 1966, the appellant requested to 
see a psychiatrist.  The records do not 
include any evidence showing that the 
appellant was subsequently seen by a 
psychiatrist.  The records also reflect 
that in April 1968, the appellant was 
treated for a violent state of rage.  At 
that time, it was reported that the 
appellant had become extremely violent 
after drinking an unknown amount of 
alcohol.  The impression acute psychosis, 
probably secondary to alcohol ingestion.  
The appellant was prescribed medication 
and was hospitalized for approximately 
four days.  Upon his discharge, it was 
reported that the neurological evaluation 
was negative and that there was no 
evidence of psychiatric disease.  
According to the records, in June 1968, 
the appellant had another recurrent 
episode of extreme agitation following 
consumption of a moderate amount of 
alcohol.  Upon neurological evaluation, it 
was noted that no neurological disease was 
found.  The records reflect that in 
January 1969, the appellant underwent a 
separation examination. At that time, in 
response to the question as to whether the 
appellant had ever had or if he currently 
had nervous trouble of any sort, the 
appellant responded "yes."  In response 
to the question as to whether the 
appellant had ever had or if he currently 
had depression or excessive worry, the 
appellant responded "no."  The appellant 
was clinically evaluated as "normal" for 
psychiatric purposes.

The appellant's service medical records 
for his second period of active military 
service, from January 1970 to February 
1974, show that in January 1970, the 
appellant underwent an enlistment 
examination.  At that time, in response to 
the question as to whether the appellant 
had ever had or if he currently had 
depression or excessive worry, or nervous 
trouble of any sort, the appellant 
responded "no."  The appellant was 
clinically evaluated as "normal" for 
psychiatric purposes.  The records also 
include a Request for Psychiatric 
Evaluation of Enlisted Man, dated on 
January 9, 1974.  According to the 
psychiatric request, it was reported that 
the appellant's "character" was 
"lethargic," and that his "efficiency," 
was "unsatisfactory."  It was further 
reported that the appellant failed to 
accept responsibility for his own actions, 
and that he was irresponsible and 
undependable.  A Report of Mental Status 
Evaluation, dated on January 16, 1974, 
shows that at that time, the appellant 
underwent a mental status evaluation.  
Following the evaluation, the examiner 
stated that the appellant was fully 
oriented and that his behavior was 
passive.  The impression was poor 
attitude. The examiner reported that the 
appellant was mentally responsible, was 
able to distinguish right from wrong, and 
was able to adhere to the right.  
According to the records, in January 1974, 
the appellant underwent a separation 
examination.  At that time, in response to 
the question as to whether the appellant 
had ever had or if he currently had 
nervous trouble of any sort, or depression 
or excessive worry, the appellant 
responded "yes."  No clinical findings 
of intermittent explosive disorder and/or 
any other psychiatric disability were 
reported.       

The examiner is also specifically 
requested to review the VA Discharge 
Summary which shows that the appellant was 
hospitalized from September 1989 to 
January 1990.  Upon his discharge, the 
pertinent diagnoses were intermittent 
explosive disorder, mixed personality 
disorder, and PTSD.  The examiner is 
further requested to review the VA 
Discharge Summary which reflects that the 
appellant was hospitalized for 16 days in 
July 1991.  Upon his discharge, the 
pertinent diagnoses were intermittent 
explosive disorder, mixed personality 
disorder, and PTSD.  The examiner should 
also review a VA Hospital Summary which 
shows that the appellant was hospitalized 
for 13 days in November 1993 for 
evaluation of a possible seizure disorder.  
Upon his discharge, the diagnoses were 
intermittent explosive disorder, mixed 
personality disorder, PTSD, and no 
evidence of a seizure disorder.  In 
addition, the examiner should review the 
April 1998 VA examination report.        


All indicated tests and studies must be 
performed, to include psychological 
testing if deemed necessary by the 
examiner.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether the 
appellant currently has an intermittent 
explosive disorder.  If the examiner 
diagnoses an intermittent explosive 
disorder, an opinion must be provided as 
to whether the appellant's intermittent 
explosive disorder is related to the 
appellant's periods of active military 
service.  In the alternative, the examiner 
must also provide an opinion as to whether 
the appellant's intermittent explosive 
disorder is a symptom of the veteran's 
PTSD, or is a separate and distinct 
disorder from the appellant's service-
connected PTSD.  If the examiner finds 
that an intermittent explosive disorder is 
separate and distinct from the appellant's 
PTSD, the examiner must render an opinion 
as to whether the intermittent explosive 
disorder was either caused or made worse 
by the appellant's PTSD.  If no disability 
is found, or no link to either the 
appellant's periods of active military 
service or the appellant's PTSD, such 
findings and conclusions must be 
affirmatively stated, and a complete 
rationale for any opinion expressed must 
be included in the examination report.       

In regard to the appellant's service-
connected psychiatric disorders - PTSD, to 
include somatoform disorder and 
depression, as well as a panic disorder 
[and intermittent explosive disorder if 
such disorder is found to be related to 
either the appellant's periods of active 
military service or his PTSD], the 
examiner must specifically provide an 
opinion as to whether the appellant's 
psychiatric disorders, as characterized 
above, preclude him from securing and 
following substantially gainful employment 
consistent with his education and 
occupational experience.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed.   

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must then review and re-
adjudicate the issues on appeal.  In 
regard to the appellant's claim for an 
initial evaluation in excess of 10 percent 
for PTSD, the RO should review the claim 
under the old and new rating criteria.  
Specifically, consideration should be 
given to the effective date of this change 
in regulation (i.e., prior to November 7, 
1996, the old criteria should be 
considered, and subsequent to November 7, 
1996, only the new criteria should be 
considered).  Consideration should also be 
given to whether any staged ratings should 
be assigned.  If any such action does not 
resolve each claim to the appellant's 
satisfaction, the RO must provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review.         

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


